Motion Granted and Order filed December 6, 2016




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00836-CV
                                     ____________

           IN THE INTEREST OF J.P. AND J.P., MINOR CHILDREN


                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-81181

                                      ORDER

      On November 17, 2016, appellant filed a motion for an extension of time to
pay for the reporter’s record. We construe that motion as one for an extension of
time to file the reporter’s record and issue the following order. See Tex. R. App. P.
35.3(c) (“The appellate court may enter any order necessary to ensure the timely
filing of the appellate record.”).

      Appellant’s motion is granted. The reporter’s record shall be filed by January
5, 2017.

                                     PER CURIAM